  Case 19-04419       Doc 27     Filed 09/16/19 Entered 09/16/19 11:23:20           Desc Main
                                   Document     Page 1 of 5

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       CHAPTER 7 PROCEEDING
                                             )
SULTAN GHAHTANI,                             )       CASE NO. 19-04419
                                             )
               DEBTOR.                       )       HON. JACQUELINE P. COX

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE THAT on Tuesday, September 24, 2019, at 9:30 a.m., I shall
appear before the Honorable Jacqueline P. Cox, Bankruptcy Judge, in Courtroom 680, Everett
McKinley Dirksen Federal Courthouse, 219 South Dearborn Street, Chicago, Illinois, or before
any other Bankruptcy Judge who may be sitting in her place and shall present the Motion for Rule
2004 Examination of AMERICAN EXPRESS; LENDING CLUB; CHASE BANK; MB
FINANCIAL BANK; NORDSTROM, INC.; AND U.S. BANK, N.A., a copy of which is
attached and served on you.

     NOTE THAT THE PROPOSED ORDER APPENDED TO THIS MOTION MAY
BE ENTERED BY THE JUDGE WITHOUT PRESENTMENT IN OPEN COURT UNLESS
A PARTY IN INTEREST NOTIFIES THE JUDGE OF AN OBJECTION THERETO
PURSUANT TO LOCAL RULE 9013-9.


                                                     /s/ M. Gretchen Silver
                                                     M. Gretchen Silver, Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5054




                                    CERTIFICATE OF SERVICE

       I, M. Gretchen Silver, an attorney, state that on September 16, 2019, pursuant to Local Rule
9013-1(D) the Notice of Motion and Motion for Rule 2004 Examination of AMERICAN
EXPRESS; LENDING CLUB; CHASE BANK; MB FINANCIAL BANK; NORDSTROM,
INC.; AND U.S. BANK, N.A.were filed and served on all parties, either via the Court’s Electronic
Notice for Registrants or via First Class Mail, as indicated on the service list below.

                                                     /s/ M. Gretchen Silver
  Case 19-04419         Doc 27   Filed 09/16/19 Entered 09/16/19 11:23:20        Desc Main
                                   Document     Page 2 of 5


                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:


      Diana A Carpintero     dcarpintero@mlg-defaultlaw.com, ILWIBK@mlg-
       defaultlaw.com
      Patrick S Layng     USTPRegion11.ES.ECF@usdoj.gov
      Anamaria F Rivero      arivero@boundaslaw.com, riveroar72266@notify.bestcase.com
      David M Siegel      davidsiegelbk@gmail.com,
       R41057@notify.bestcase.com;johnellmannlaw@gmail.com
      M. Gretchen Silver     ustpregion11.es.ecf@usdoj.gov,
       gretchen.silver@usdoj.gov;denise.delaurent@usdoj.gov
      Catherine L. Steege    csteege@jenner.com, csteege@ecf.axosfs.com

Parties Served via First Class Mail:

Sultan Ghahtani                                  Bank One
1000 S. Clark                                    c/o CT Corporation System
Townhouse 6                                      208 S. LaSalle St., Ste. 814
Chicago, IL 60605                                Chicago, IL 60604

Sultan Ghahtani                                  Jamie Dimon, Chairman & CEO
720 S. Wells St.,#290                            JPMorgan Chase Bank, N.A.
Townhouse 6                                      270 Park Avenue
Chicago, IL 60607                                New York, NY 10017

PRA Receivables Management, LLC                  Jamie Dimon, Chairman & CEO
PO Box 41021                                     Chase Bank USA, N.A.
Norfolk, VA 23541                                270 Park Avenue
                                                 New York, NY 10017
American Express
c/o CT Corporate Services                        MB Financial Bank
111 8th Avenue                                   Attn: Legal Department
13th Floor                                       6111 N. River Road
New York, NY 10011                               Rosemont, IL 60018

LendingClub                                      Nordstrom, Inc.
595 Market Street, Suite 200                     Attn: General Counsel
San Francisco, CA 94105                          1700 7th Avenue, Suite 1000
                                                 Seattle, WA 98101
Chase Bank
7610 W. Washington St., Fl. 1                    U.S. Bank, N.A.
Indianapolis, IN 46231                           Attn: Subpoena Processing
                                                 800 Nicollet Mall, 21st Floor
                                                 Minneapolis, MN 55402
  Case 19-04419       Doc 27      Filed 09/16/19 Entered 09/16/19 11:23:20           Desc Main
                                    Document     Page 3 of 5

                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                        )        CHAPTER 7 PROCEEDING
                                              )
SULTAN GHAHTANI,                              )        CASE NO. 19-04419
                                              )
               DEBTOR.                        )        HON. JACQUELINE P. COX

          MOTION FOR RULE 2004 EXAMINATION OF AMERICAN EXPRESS;
              LENDING CLUB; CHASE BANK; MB FINANCIAL BANK;
                    NORDSTROM, INC.; AND U.S. BANK, N.A.

         Now comes PATRICK S. LAYNG, the United States Trustee for the Northern District of

Illinois (the “U.S. Trustee”), by his attorney, M. Gretchen Silver, and moves the Court to enter an

order authorizing discovery from AMERICAN EXPRESS; LENDING CLUB; CHASE BANK;

MB FINANCIAL BANK; NORDSTROM, INC.; AND U.S. BANK, N.A. (together “Banks and

Creditors”) under Fed. R. Bankr. P. 2004. As his reasons for said request, the United States Trustee

states to the Court as follows:

         1.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) which this Court may

hear and determine under IOP 15(a) and LR40.3.1(a) of the United States District Court for the

Northern District of Illinois and Local Rule 9013-9.

         2.    Movant is the United States Trustee for the Northern District of Illinois and brings

this motion under Fed. R. Bankr. P. 2004.

         3.    On February 20, 2019, the Debtor filed his voluntary petition for relief Chapter 7

of the Bankruptcy Code. On or about that same time, Catherine L. Steege was appointed Chapter

7 Trustee in the Debtor’s case (the “Chapter 7 Trustee”).

         4.    The last date for the U.S. Trustee to object to the Debtor’s discharge or to file a

motion to dismiss his case under § 707 is currently set for September 27, 2019.
  Case 19-04419        Doc 27     Filed 09/16/19 Entered 09/16/19 11:23:20           Desc Main
                                    Document     Page 4 of 5

          5.     The Debtor indicated in his petition that his debts were primarily consumer debts.

          6.     Schedule A/B reflects the Debtor has $45,466.00 in total assets.

          7.     Schedule E/F reflects the Debtor has $289,595.00 in total unsecured debt.

          8.     Amended Schedule I reflects the Debtor earns $7,917.00 in sales for Oshyn for the

past 2 months. Amended Schedule I lists no income for Debtor’s non-filing spouse.

          9.     On April 16, 2019, the U.S. Trustee issued a subpoena on the Debtor requesting he

provide various financial documentation by May 13, 2019. The Debtor has provided some, but not

all of the requested documents.

          10.    In the instant case, the U.S. Trustee seeks document production from the Banks and

Creditors. The financial documents requested were not produced by the Debtor and will facilitate

the U.S. Trustee’s investigation of the Debtor’s financial affairs and the nature and extent of his

assets.

          11.    The U.S. Trustee seeks to verify information disclosed on the Debtor’s schedules

and statement of financial affairs and in the testimony the Debtor gave at his meeting of creditors.

In order to do so, the U.S. Trustee needs to elicit discovery from the Banks and Creditors under

Rule 2004, including the production of documents.

          WHEREFORE, the U.S. Trustee respectfully requests the Court enter an order authorizing
  Case 19-04419        Doc 27     Filed 09/16/19 Entered 09/16/19 11:23:20       Desc Main
                                    Document     Page 5 of 5

the United States Trustee to conduct discovery from the Banks and Creditors under Rule 2004 and

for such other relief as is necessary and just.

                                                     RESPECTFULLY SUBMITTED:

                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE



DATED: September 16, 2019                         By: /s/ M. Gretchen Silver
                                                     M. Gretchen Silver, Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5054
